451 F.2d 1349
79 L.R.R.M. (BNA) 2432, 67 Lab.Cas.  P 12,314
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.HILLTOP-VAN AND STORAGE COMPANY, Respondent.
No. 71-1830.
United States Court of Appeals,Sixth Circuit.
Dec. 7, 1971.

Marcel Mallet-Prevost, Asst. Gen. Counsel, N. L. R. B., Washington, D. C., John C. Getreu, Director, Region 9, N. L. R. B., Cincinnati, Ohio, for petitioner.
Before WEICK, PECK and MILLER, Circuit Judges.

ORDER.

1
This matter is before the Court on the motion by the National Labor Relations Board for judgment by default.  It appearing that the motion is well taken and that the respondent has failed to file an answer to the petition for enforcement, filed October 6, 1971, within 20 days as required by Rule 15(b) for the Federal Rules of Appellate Procedure.


2
It is therefore ordered that the Board's motion for judgment by default be and it hereby is granted.  The order of the National Labor Relations Board in this matter will be enforced.